UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6131


UNITED STATES OF AMERICA

                Plaintiff - Appellee

          v.

DAVID RAHEEM ANDERSON

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00252-HFF; 6:10-cv-70173-HFF)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Raheem Anderson, Appellant Pro Se.   Maxwell B. Cauthen,
III,   Assistant  United States  Attorney,  Greenville,  South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David    Raheem         Anderson      seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.        The       order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.        § 2253(c)(1)(B)           (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this       standard        by      demonstrating         that

reasonable       jurists       would       find     that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief      on     procedural          grounds,       the        prisoner      must

demonstrate      both    that        the    dispositive          procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

We   have   independently            reviewed     the    record        and    conclude     that

Anderson has not made the requisite showing.                                 Accordingly, we

deny the pending motions for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts         and            legal         contentions                 are        adequately



                                              2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3